DWYER, Judge
(concurring).
I agree with my brethren as to the results they have reached in affirming this conviction.
However, I feel that where as here the plaintiff-in-error after entering a not guilty plea chose to testify, and from the witness stand freely admitted his guilt, his assignments of error were then made harmless if in fact any were otherwise meritorious. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705. His testimony preempted the purpose of the trial, that is, the ascertainment of truth on disputed issues.
I cannot agree that the principles enunciated in Swaw v. State, 3 Tenn.Cr.App. 92, 457 S.W.2d 875, and Myers v. State, 3 Tenn.Cr.App. 414, 462 S.W.2d 265, are applicable. here, where we have all the formalities of trial. The standards contained in the two relied upon authorities are controlling only when a guilty plea is entered consistent with all constitutional standards and with accompanying waiver of all constitutional guarantees.